UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6915


DAVID ATKINS, JR.,

                Plaintiff - Appellant,

          v.

KHAIRUL B. EMRAM, Doctor; SAMUEL V. PRUETT, Warden; HARVARD
W. STEPHENS, O.H.S. Medical Director; LINDA SHEAR,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00839-LMB-IDD)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Atkins, Jr., Appellant Pro Se.    Kathryn Anne Grace,
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP, McLean,
Virginia; John Michael Parsons, Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Atkins, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Atkins v. Emram, No. 1:09-cv-00839-LMB-IDD (E.D. Va.

June 17, 2010).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2